Citation Nr: 0813316	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  05-40 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hepatitis B, to 
include as secondary to a service-connected back disability.

2.  Entitlement to service connection for chronic fatigue and 
malaise, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

3.  Entitlement to service connection for short-term memory 
loss and a lack of concentration/focus, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for chronic itching 
with raised red welts on the back and skin eruptions, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

5.  Entitlement to service connection for scarring of the 
liver, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to May 
1995, including from December 1990 to April 1991 in Southwest 
Asia during the Persian Gulf War, and his decorations include 
the Combat Action Ribbon.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied the above claims.

The issues of service connection for chronic fatigue and 
malaise, chronic itching with raised red welts on the back 
and skin eruptions, and scarring of the liver, to include as 
a qualifying chronic disabilities under 38 C.F.R. § 3.317, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

2.  Resolving all reasonable doubt in the veteran's favor, 
hepatitis B is related to his service.

3.  The veteran's short-term memory loss and lack of 
concentration/focus have been attributed to a B-12 
deficiency.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis B have 
been met.  38 U.S.C.A.§§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2007).

2.  The criteria for service connection for short-term memory 
loss and a lack of memory/focus, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317, are not met.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In April 2004 and July 2004, prior to the initial 
adjudication of the claims, the veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claims.  He was told that he needed to provide the names of 
persons, agency, or company who had additional records to 
help decide his claims.  He was informed that VA would 
attempt to obtain review his claims and determine what 
additional information was needed to process his claims, 
schedule a VA examination if appropriate, obtain VA medical 
records, obtain service records, and obtain private treatment 
reports as indicated.

It was also requested that he provide evidence in his 
possession that pertained to the claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.  In April 2006, the veteran indicated that he 
had no additional evidence to submit in support of his 
claims.

While the veteran was not given notice of what type of 
information and evidence he needed to substantiate a claim 
for a higher rating, there is no prejudice in issuing a final 
decision because, as to his hepatitis B, the RO has not yet 
assigned a rating or effective date, and as to his memory 
loss and lack of concentration/focus claims, as the 
preponderance of the evidence is against the claims, any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds 
that adequate notice was provided to the appellant and VA has 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA- authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, a VA medical examination pertinent to the 
claims was obtained in January 2005.  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Service Connection

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
psychoses, peptic ulcers, and arthritis, may be established 
based on a legal "presumption" by showing that either 
disability manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The 
one-year presumption applies both to conditions that pre-
dated the veteran's entry into service, and to those that 
were first diagnosed subsequent to service separation.  See 
Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis. In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained. 
0 38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

A disability may be service connected if it is proximately 
due to or the result of a service-connected disease or 
injury. 38 C.F.R. § 3.310(a).  Moreover, when aggravation of 
a nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Consideration of the entire respective presumptive periods is 
to be given both to conditions that pre-dated the veteran's 
entry into service, and to those that were first diagnosed 
subsequent to service separation.  See Splane v. West, 216 
F.3d 1058, 1068- 69 (Fed. Cir. 2000).

Hepatitis B

The veteran is seeking service connection for hepatitis B.  
Specifically, he contends that he contracted hepatitis B as a 
result of operations for his service-connected back 
disability.

The veteran's service medical records are generally void of 
findings, complaints, symptoms, or a diagnosis of hepatitis 
B.  In various reports of medical history and dental health 
questionnaires, he denied excessive alcohol use, yellow 
jaundice, liver trouble, and hepatitis.  A medical note dated 
in April 1977 shows an assessment of physical exhaustion.

In July 1995, the veteran underwent a VA general medical 
examination.  He provided a history of moderate alcohol use 
which included consumption of a twelve-pack of beer per week.  
He denied the use of street drugs.

Private treatment records from a digestive health clinic 
dated in November 2002 show that the veteran presented for an 
evaluation of hepatitis B with elevated liver enzymes since 
1975.  Earlier that year he underwent three surgeries for 
cervical and lumbar spine fusion after which he reported 
fatigue and tiredness.  Recent blood work revealed a positive 
hepatitis B surface antigen and core antibody.  He reported 
that he drank on average five to seven beers per week.  He 
denied a history of IV drug use and had no body tattoos.

In December 2002, the veteran underwent an ultrasound of his 
liver for hepatitis B and questionable cirrhosis with 
fatigue.  The impression was liver with coarse echotexture, 
consistent with diffuse hepatocellular disease.  There were 
no focal lesions.  In January 2003, he reported that he had 
abstained from alcohol and had a higher energy level.  The 
impression was a history of rheumatoid arthritis and chronic 
hepatitis B.  He had a normal synthetic function with a low 
hepatitis B viral load.  He was encouraged to continue 
cessation from alcohol and try to minimize and avoid liver 
toxins such as high doses of Tylenol or NSAIDs.  In August 
2003, the impression was chronic hepatitis B with a low viral 
load.  An August 2003 ultrasound of the liver revealed a 
borderline hepatomegally.  No liver lesion was identified.  
In February 2004, the assessment was that he appeared to be a 
chronic hepatitis B carrier with a normal synthetic function, 
although he had slightly elevated bilirubin and AST.  There 
was uncertainty as to whether the elevated bilirubin and AST 
were due to his underlying hepatitis B or chronic alcohol 
use.  It was noted that he might have early fibrosis in the 
liver since he had hepatitis B for many years.  A negative 
hepatitis E antigen and positive hepatitis E antibody usually 
meant that there was an inactive viral replication.

Private records from the veteran's personal physician, Dr. H, 
reflect a diagnosis of hepatitis B.  Records dated from 
December 2002 to May 2003 reflect a diagnosis of chronic 
hepatitis B with complaints of being weak, tired, and 
exhausted.  In June 2003, he was diagnosed with chronic 
hepatitis C.  In September 2003, the impression was chronic 
hepatitis B.  In October 2003, he was weak and tired and had 
an elevated AST.  In November 2003, he complained of not 
having any energy and the impression was hepatitis C.  In 
December 2003, he was prescribed medication for fatigue.  In 
February 2004, the diagnosis was hepatitis B.

The veteran underwent a VA Gulf War Guidelines examination in 
January 2005 and presented a history of persistent and 
chronic fatigue since his January 2002 cervical spine implant 
surgery.  Laboratory tests were positive for a hepatitis B 
surface antigen with a negative hepatitis C antibody.  The 
examiner diagnosed his condition as chronic hepatitis B 
infection diagnosed in October 2002 with symptoms of malaise, 
fatigue, and weakness.

In May 2005, Dr. H. opined that there was no objective 
medical evidence that he contracted hepatitis B during his 
military career, but that the virus was contracted many years 
ago.  He stated that during the veteran's military career, he 
received numerous vaccinations and served in geographic areas 
where hepatitis B was prevalent.  

As such, and resolving all reasonable doubt in the veteran's 
favor, the Board finds that service connection is warranted.  
In reaching this conclusion, the Board notes that the 
evidence of record indicates that he contracted the virus 
many years ago and served in a geographic area where 
hepatitis B is prevalent.  The medical evidence suggests that 
hepatitis B had its onset during service or is otherwise 
related to his period of active duty.  Because service 
connection is being granted on a direct basis, an analysis of 
whether the provisions of 38 C.F.R. § 3.310(a) provide a 
basis for a grant of secondary service connection is 
unnecessary.

Short-term memory loss and lack of concentration/focus

The veteran is seeking service connection for short-term 
memory loss and a lack of concentration/focus.  He contends 
that these symptoms are due to an undiagnosed illness as a 
result of his active service in the Persian Gulf.

In support of his claim, the veteran submitted a service 
personnel record dated in July 1994 which states that he was 
deployed with the 2d Marine Division during Operation Desert 
Storm in Kuwait from January to February 1991 during which 
time he was exposed to heavy atmospheric smoke generated as a 
result of numerous oil-well fires.  The record states that 
"[t]he likelihood and nature of any potential long-term 
health hazard as a result of this exposure is unknown at this 
time."

The veteran's service medical records are void of findings, 
complaints, symptoms, or diagnoses attributable to short-term 
memory loss or a lack of concentration and focus.

In March 2004, the veteran underwent a private rheumatology 
examination during which the rheumatologist commented that 
the veteran's past medical history was notable for the 
presumptive diagnosis of Gulf War syndrome and difficulty 
with memory and concentration.  The veteran reported that in 
the first Gulf War he was exposed to a lot of toxic chemicals 
and fumes.  The rheumatologist opined that the possibility of 
Gulf War syndrome should be pursued aggressively as an 
etiology for a number of his symptoms.

In June 2004, the veteran submitted a medical article 
detailing new treatments for chronic infections found in 
fibromyalgia syndrome, chronic fatigue syndrome, rheumatoid 
arthritis, and gulf war illnesses.  The article indicated 
that these conditions were "characterized by their complex, 
multi-organ chronic signs and symptoms, including muscle 
pain, chronic fatigue, headaches, memory loss, nausea, 
gastrointestinal problems, joint pain, [and] lymph node pain, 
among others."

The veteran underwent a VA Gulf War Guidelines examination in 
January 2005.  With respect to the veteran's complains of 
short term memory loss and a lack of concentration and focus, 
he was provided a neurological examination during which he 
was oriented to time, place, and person.  He was able to 
recall specific dates with accuracy.  He was coherent and 
logical.  Immediate recall was normal.  Cranial nerves II -
XII were intact.  Cerebellar function, Romberg was normal.  
During a psychiatric examination, comprehension, coherence, 
and behavior were normal. The examiner reported that the 
veteran's claimed memory impairment was not significant at 
the time of examination.  The examiner attributed the 
veteran's claimed memory impairment to a B-12 deficiency, 
although a memory impairment was not evident on examination.  
The examiner further opined that he did not have any 
condition attributable to an undiagnosed illness.

In a May 2005 opinion, the veteran's personal physician Dr. 
H. stated that he had treated him for a lack of concentration 
and focus and short-term memory loss.  He opined that there 
was no medical explanation for these symptoms and that there 
was no evidence that his symptoms were related to a vitamin 
B-12 deficiency.  He explained that the veteran did not 
exhibit a B-12 deficiency in numerous blood panels.  It 
appears that the most recent private laboratory tests of 
record are dated in March 2004.

The weight the Board places on a medical professional's 
opinion depends on factors such as the reasoning employed by 
the medical professional and whether or not, and the extent 
to which, he or she reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Further, it is the Board's responsibility to make such 
determinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Overall, the Board finds that the January 2005 opinion by the 
VA examiner outweighs the opinions from the veteran's private 
physicians dated in March 2004 and May 2005.  The opinions of 
the private physicians are entitled to some weight.  They are 
based on a generally accurate review of the veteran's actual 
injury, see Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

With respect to the March 2004 private rheumatologist's 
opinion, the physician opined that the veteran's past medical 
history was notable for the presumptive diagnosis of Gulf War 
syndrome without undergoing a complete review of the 
veteran's extensive medical records associated with the 
claims file.  In addition, he failed to perform a 
neurological or psychiatric examination.  Further, he opined 
that Gulf War syndrome was a possible etiology for the 
veteran's symptoms.  However, Gulf War syndrome as a 
"possible" etiology of the veteran's symptoms is 
conditional and too speculative.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

With respect to the May 2005 private opinion from Dr. H., the 
physician opined that there was no medical explanation for 
the veteran's lack of concentration and focus, and short-term 
memory loss without performing any neurological or 
psychiatric examinations.  Further, while the physician 
stated that the veteran's symptoms were not due to a B-12 
deficiency and that numerous blood panels showed no evidence 
of a B-12 deficiency, the most recent private laboratory test 
of record is dated in March 2004 and does not show that the 
physician obtained current laboratory tests results upon 
which his opinion is based.

By contrast, the VA examiner's January 2005 opinion is based 
on a review of the complete medical record, including the 
contemporary service medical treatment notes, and a detailed 
interview with the veteran.  Thus, the opinion takes into 
account recent laboratory tests conducted at the time of the 
examination which reflected a B-12 deficiency and the absence 
of a memory impairment at the time of the examination.  The 
references to diagnoses and physical findings in the medical 
record are particularly important, in the Board's judgment, 
as the references make for a more convincing rationale.

The veteran's short-term memory and lack of 
concentration/focus have been diagnosed as a B-12 deficiency, 
and since B-12 deficiency is not an illness which the 
Secretary has determined warrants presumptive service 
connection, service connection for a B-12 deficiency under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
As such, the Board must consider whether service connection 
may be granted on another basis.

The Board does not question the sincerity of the veteran's 
conviction that he has short-term memory loss and a lack of 
concentration/focus that are due to his Gulf War service.  As 
a lay person, however, he is not competent, on a "direct 
basis," to establish a medical diagnosis or show a medical 
etiology merely by his own assertions because such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) (2007); 
see also Duenas v. Principi, 18 Vet. App. 512, 520 (2004); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Since 
the veteran is not professionally qualified to offer a 
diagnosis or suggest a possible medical etiology, and because 
there is no competent medical evidence linking his short-term 
memory loss and lack of concentration/focus to service, the 
Board finds that the preponderance of the evidence is against 
the claim, and thus service connection must be denied.


ORDER

Service connection for hepatitis B is granted.

Service connection for short-term memory loss and lack of 
concentration/focus, to include as a qualifying disability 
under 38 C.F.R. § 3.317, is denied.

REMAND

The veteran has asserted that he has chronic fatigue, 
malaise, chronic itching with raised welts on the back, skin 
eruptions, and scarring of the liver that manifested as a 
result of his period of active service.

The veteran's service medical records are void of findings, 
complaints, symptoms, or a diagnosis attributable to scarring 
of the liver.  With respect to the veteran's complaints of a 
skin condition, in July 1977 he was treated for a rash on his 
torso and extremities.  An examination of the skin revealed 
slightly warm and itchy raised masses on his forearms, legs, 
and back.  He stated that it had moved from his chest to 
forearms and the legs.  Examination reports dated in July 
1980, May 1984, March 1986, and March 1987 reflect normal 
evaluations of the skin.  A September 1994 separation 
examination report reflects skin problems that consisted of 
some continual chapping and dryness of the hands with eczema 
on the left palm.

In July 1995, the veteran underwent a VA general medical 
examination during which his skin was normal, but for some 
flaking of the right hand.
A private neurology record dated in June 1997 reflects that 
the veteran had intermittent migratory pruritus of the arms, 
left greater than the right.

Private family health center medical records show a diagnosis 
of hives in September 1998 and October 1998.  The veteran 
complained of hives which manifested at night with welts 
which first manifested in his scalp.

Private treatment records from a digestive health clinic 
include a December 2002 ultrasound of the liver and the 
impression was liver with coarse echotexture, consistent with 
diffuse hepatocellular disease.  There were no focal lesions.  
An August 2003 ultrasound of the liver revealed a borderline 
hepatomegaly.  No liver lesion was identified.

Private treatment records dated in January 2003 show that the 
veteran complained of whole body itching without a rash.  
Records from his personal care physician Dr. H. dated in 
January 2004 and February 2004 show a diagnosis of allergic 
dermatitis.

In March 2004, the veteran was evaluated by a private 
rheumatologist who noted the veteran's prior history of 
generalized pruritus.  He had a history of intermittent but 
significant urticaria and wheals on his skin with no 
underlying diagnosis.  However, he had no skin complaints and 
an examination of the skin was negative for lesions and 
rashes.

On VA examination in August 2004, the veteran was examined 
for fungus or tinea manu on the right hand.  His condition 
was diagnosed as tinea manu of the right hand, covering about 
1.5 percent of the total body surface.

The veteran underwent a VA Gulf War Guidelines examination in 
January 2005.  With respect to his skin, the examiner noted 
the veteran's history of right hand and arm itching was noted 
since 1991 with a history of chronic pruritus for years.  
According to the examiner, one provider noted that chronic 
hepatitis B was a cause of pruritus.  He had red streaking 
and raised welts on the back since 2002 and scalp and crotch 
itching since around the same time.  On examination, the skin 
showed no urticarial lesions.  He had benign scars keratotic 
lesions and small cherry angiomas, all of which looked benign 
on the trunk and back.  There were a few moles that looked 
benign as well.  The examiner diagnosed a history of allergic 
dermatitis, but found no significant rash on the examination 
and opined that pruritus was most likely secondary to his 
hepatitis.  The VA examiner diagnosed the veteran with 
pruritus and a history of allergic dermatitis with no 
evidence of a rash upon examination.  The rationale provided 
was that pruritus is a typical symptom of chronic liver 
disease, particularly with elevated bilirubin which the 
veteran had as evidenced by laboratory tests done at the time 
of examination.

In a May 2005 opinion, the veteran's personal physician Dr. 
H. stated that he had a chronic skin condition and itching of 
an unexplained origin with raised welts on his back and arms.

These medical opinions are not sufficient to adjudicate the 
issues before the Board, i.e., whether the conditions for 
which the veteran seeks service connection at least as likely 
as not began during service or are relate d to any incident 
of service.  As such, a comprehensive VA examination and 
opinion is required in this case.  Assistance by VA includes 
obtaining a medical opinion when such an opinion is necessary 
to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for skin 
conditions, chronic fatigue and malaise, 
and liver disease since January 2005 that 
is not evidenced by the current record.  
The veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO/AMC should then obtain these 
records and associate them with the claims 
folder.

2.  The RO/AMC should make arrangements to 
afford the veteran an appropriate 
examination.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated test should be 
performed.  Thereafter, the examiner 
should state whether it is at least as 
likely as not that any chronic fatigue and 
malaise, skin conditions, and scarring of 
the liver, had their onset during service 
or are related to any incident of service, 
to include a service-connected disability, 
to specifically include his hepatitis B.

3.  The RO/AMC must readjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, provide the 
veteran with a Supplemental Statement of 
the Case which contains notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


